                       Case 7:20-cv-00763-CS Document 10 Filed 07/02/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                              __________ DistrictofofNew York
                                                                      __________


                             Twohig                            )
                             Plaintiff                         )
                                v.                             )      Case No. 7:20-cv-00763-CS
               Shop-Rite Supermarkets, Inc.                    )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Sean Twohig, individually and on behalf of all others similarly situated                                      .


Date:          07/02/2020                                                              /s/ Christopher Patalano
                                                                                           Attorney’s signature


                                                                                    Christopher Patalano - 5364088
                                                                                       Printed name and bar number
                                                                                      Sheehan & Associates P.C.
                                                                                      505 Northern Blvd, Ste 311
                                                                                        Great Neck, NY 11021

                                                                                                 Address

                                                                                 cpatalano@spencersheehan.com
                                                                                             E-mail address

                                                                                            (631) 355-2590
                                                                                            Telephone number

                                                                                            (516) 234-7800
                                                                                              FAX number
